FILED
                             NOT FOR PUBLICATION                            AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AMARPREET SINGH VIRK,                            No. 08-72670

               Petitioner,                       Agency No. A095-599-564

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Amarpreet Singh Virk, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence. Lopez v.

Ashcroft, 366 F.3d 799, 805 (9th Cir. 2004). We grant the petition for review and

we remand.

      In determining the government rebutted Virk’s presumption of a well-

founded fear of future persecution, the agency erred because it relied on a United

States State Department report that pre-dated Virk’s past persecution and because

it incorporated findings of fact this court rejected in Virk v. Gonzales, No. 04-

74691, 168 Fed. App’x 237 (9th Cir. 2006). Further, in determining the report

prepared by ENSAAF was entitled to little weight because ENSAAF had not been

shown to be objective, accurate, or reliable, the agency failed to acknowledge that

ENSAAF is cited to and relied upon in the 2006 U. S. State Department Report.

      Accordingly, we grant the petition and remand to the agency on an open

record for further proceedings consistent with this disposition. See INS v. Ventura,

537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    08-72670